PROVOSTT, J.
On the 2d of Septémber, 1916, plaintiff purchased a lot in the town of Kentwood on which stood what remained of a hotel building, the roof and a considerable other part of which had been destroyed by fire in the month of August of the preceding year, and which had since then lain open to the elements. The price was $1,500. He at once entered into a contract with a carpenter and builder to restore the building to its original condition at a cost not to exceed $4,000, including both materials and labor, the former of which he himself was to furnish. This contractor at once applied to the local agent of the defendant company for insurance, and the latter communicated with the New Orleans office to know what were the rates on “builders’ risks,” and received an answer expressing a willingness on the part of the defendant company to write a “builders’ risks” policy, but not a “regular policy” on the building until it should first have been completed and inspected. The agent then, on September 6,1916, issued a so-called', “binder” to serve as a regular policy “pending the issuance of a Louisiana standard fire policy prescribed by the law of Louisiana,” with a “rider” affixed to it, and forming part of it, headed “builders’ risks.” The “binder”